Citation Nr: 0844695	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-25 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for a postoperative 
right meniscectomy tear with fracture at old screw site, 
postoperative right tibial tubercleplasty with osteoarthritis 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for laxity and 
instability of the right knee currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for bilateral plantar 
warts with degenerative joint disease currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to June 1976.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a March 2004 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA), which 
continued a 10 percent evaluation for postoperative right 
meniscus tear with fracture at old screw site, postoperative 
right labial tubercleplasty with osteoarthritis, continued a 
20 percent evaluation for right knee laxity and instability 
and continued a 20 percent evaluation for pyogenic granuloma, 
postoperative left bunionectomy with degenerative joint 
disease left first metatarsophalangeal joint.

The veteran appeared at a hearing before the undersigned in 
March 2008.  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  The service-connected postoperative right meniscectomy 
tear with fracture at old screw site, postoperative right 
tibial tubercleplasty with osteoarthritis is manifested by 
flexion ranging from 120 to 135 degrees with pain, an 
antalgic gait and medial osteoarthritis.  There is no 
evidence of a restricted range of motion.

2.  The service-connected laxity and instability of the right 
knee is manifested by mild effusion, crepitus, gout and 
numbness.  The veteran uses a brace and has an antalgic gait, 
but there is no evidence of a detached knee joint.

3.  The service-connected bilateral plantar warts with 
degenerative joint disease is manifested by soreness, 
tenderness and pain in the veteran's calluses and 
degenerative changes of the first metatarsal on the left.  
There is no evidence of limited range of motion or abnormal 
sensations.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected postoperative right 
meniscectomy tear with fracture at old screw site, 
postoperative right tibial tubercleplasty with osteoarthritis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5256-5261 (2008).

2.  The criteria for a disability evaluation in excess of 20 
percent for the service-connected laxity and instability of 
the right knee have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.71a, Diagnostic 
Code 5256-5261 (2008).

3.  The criteria for a disability evaluation in excess of 20 
percent for the service-connected bilateral plantar warts 
with degenerative joint disease have not been met.  38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5277-5284 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  It is noted however that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.   See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  
§§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

Diagnostic Code 5010, traumatic arthritis is rated analogous 
to degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by X-ray findings, 
will be rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment, such as under Diagnostic 
Codes 5257 and 5261 does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997).  

II.  Analysis 

Postoperative Right Meniscectomy Tear & Laxity and 
Instability of the Right Knee

The veteran seeks entitlement to an increased rating for his 
service-connected postoperative right meniscectomy tear, 
which is currently evaluated as 10 percent disabling under 
Diagnostic Code 5260.  He also seeks an increased rating for 
his service-connected laxity and instability of the right 
knee, which is currently evaluated as 20 percent disabling 
under Diagnostic Code 5257.  In his claim, he states he is 
experiencing constant pain in the joint region and 
occasionally experiences instantaneous sharp pain going down 
his right leg.  In his increased rating claim received in 
August 2003, the veteran alleged that his service-connected 
disability has worsened over time.  At the outset, the Board 
notes that during the pendency of this appeal, the veteran 
has occasionally been rated as 100 percent disabling pursuant 
to 38 C.F.R. § 4.30.  It is noted that the decision below 
does not in any way affect those determinations.

In a June 2003 letter submitted by Dr. E.F., he states that 
the veteran had elevation of his tibial tubercle and multiple 
knee surgeries.  He stated that the veteran has a brace that 
puts lateral stress on his knee and unweights the medial side 
of the knee.  

The veteran received a VA examination in August 2003.  The 
examiner reported that there were no medical records to 
review.  The veteran had several surgeries to his knees.  His 
main complaint regarding his right knee is pain, swelling, 
grinding, popping, symptoms of arthritic change and 
occasionally giving way and buckling.  The veteran wears a 
brace, has an antalgic gait and takes medications to manage 
his symptoms.  The examiner reported that his knee has a 
well-healed scar anteriorly and medially consistent with his 
past surgery.  His alignment is normal and there is mild 
effusion.  The examiner noted crepitance (cracking sound) 
with range of motion testing.  The veteran's flexion was 0 to 
135 degrees.  The examiner noted that the veteran's medial 
collateral ligament and lateral collateral ligament are 
stable.  McMurray's was positive medially but not laterally.  
Lachman's test showed plus one to plus two with an end point.  
The medial and lateral joint lines are mildly tender.  
Posterior Drawer's test is absent.  The veteran also reported 
mildly increased pain with resisted motion.  Atrophy of the 
quadriceps was noted as well.  The diagnosis was status post 
high tibial osteotomy with residuals.

The veteran underwent a right tibial tuberclepasty in 
December 1993.  In a February 2004 letter from Dr. E.F., he 
stated that the veteran has a problem with traumatic 
arthropathy in his legs.  In March 2004 the veteran received 
a VA examination where the examiner noted knee status post 
meniscus tear repaired surgically with fracture of old screw 
site, postoperative right tibial tubercleplasty with 
residuals of chronic pain, instability, well healed scar and 
mild to moderate medial osteoarthritis.  There was evidence 
of chondrocalinosis on x-ray.  

June 2004 VA treatment records show that at the veteran's 
fitting for a new brace, the examiner noted that the brace 
does not fit as well due to swelling around a scar on the 
tibia.  December 2004 treatment records show laxity in valgus 
stress testing of the right knee.  The examiner also found 
squinting kneecaps and pronation of the right knee.  The 
examiner also noted a decrease in the veteran's flexion for 
swing.  March 2006 treatment records show that the veteran's 
metal frame knee brace and his neoprene braces were worn and 
needed to be replaced.  

The veteran received another VA examination in March 2008.  
The veteran was diagnosed as having gout, when joint fluid 
was taken out of his right knee.  He complained of pain on 
and off and of numbness in the right leg.  Clinical findings 
were essentially the same as those recorded on VA examination 
in 2003.  Range of motion was 0 to 120 degrees however.  
There was no change in active or passive range of motion 
during repeat testing against resistance.  No additional 
ranges of motion were recommended for the right knee due to 
painful motion, weakness, impaired endurance, incoordination, 
instability or acute flares.  Interval development of mild to 
moderate medial osteoarthritis of the right knee was noted.

At the outset, the Board acknowledges the veteran's 
osteoarthritis of the right knee, and notes that degenerative 
arthritis is rated under Diagnostic Code 5003, which is rated 
according to limitation of motion for the joint or joints 
involved.  The veteran is currently rated at 10 percent 
disabled for a right knee disability under Diagnostic Code 
5260.  As discussed above, a 20 percent evaluation is 
warranted where knee flexion is limited to 30 degrees.  In 
this case, the veteran's range of motion is shown to be from 
120 to 135 degrees.  His impairment does not meet the 
criteria for even a non-compensable rating pursuant to 
Diagnostic Code 5260.  Thus, no higher rating may be 
assigned.  

The Board has also considered whether a higher evaluation is 
warranted for functional loss and has determined that the 
veteran's disability rating is appropriate.  See 38 C.F.R. §§ 
4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); 
VAOPGCPREC 9-98.  In this regard, VA progress notes show a 
number of treatments for complaints of knee pain.  His pain 
and interference with employment are contemplated in the 
currently assigned 10 percent rating.  Again, his limitation 
of motion is no more than minimal.  Further, there is no 
evidence such as neurological impairment, incoordination, 
loss of strength, or any other findings that would support a 
higher rating on the basis of functional loss.  Thus, the 
assignment of a higher rating under the mandates of DeLuca is 
not warranted.  

The Board has taken into account the other diagnostic codes 
that may be applied for knee disabilities.  In this regard, 
the Board notes that the veteran is already receiving a 
separate 20 percent evaluation under Diagnostic Code 5257.  
The Board finds that the criteria for the assignment of a 
higher rating under Diagnostic Code 5257 are not met.  A 30 
percent rating requires "severe" subluxation or lateral 
instability.  The Board finds that the post-service medical 
record, as a whole, provides evidence against a finding of 
severe subluxation or lateral instability.  Although the 
veteran wears a brace, has an antalgic gait, and has mild 
tenderness of the joint lines, in 2003 and 2008 his medial 
and collateral ligaments were intact and evidence of severe 
impairment was not demonstrated.  Thus, a higher rating is 
not warranted.

The Board has also considered Diagnostic Codes 5256, 5258, 
5259 and 5261.  However, the medical evidence does not 
indicate that the veteran has been diagnosed with ankylosis 
of his right knee, semilunar cartilage, limitation of 
extension, impairment of the tibia, fibula or genu 
recurvatum.  38 C.F.R. § 4.71a.  

The Board also concludes that Hart does not apply in this 
case.  The veteran's claim for an increased disability rating 
was filed in August 2003.  The medical evidence does not show 
any change in the veteran's condition during the rating 
period on appeal.  For those reasons, the Board concludes 
that the 10 percent disability rating under Diagnostic Code 
5260 and the separately assigned 20 percent rating under 
Diagnostic Code 5257 are confirmed and continued.  

Bilateral Plantar Warts with Degenerative Joint Disease 

The veteran seeks entitlement to an increased rating for his 
service-connected bilateral plantar warts with degenerative 
joint disease, which is currently evaluated as 20 percent 
disabling under Diagnostic Code 5010-5284.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  

A letter from Dr. E.F. dated in June 2003, states that the 
veteran has been experiencing pain in his feet, that is most 
likely related to the chronic infection in his feet.

The veteran received a VA examination in August 2003.  The 
examiner reported that there were no medical records to 
review.  The veteran denied numbness, tingling or deformity 
in his feet.  The veteran had bunion surgery on his left foot 
many years ago and reports that the portion of his feet 
operated on does not bother him.  His main complaint is 
soreness in the region of his calluses, generally located 
under the metatarsal heads bilaterally.  The veteran had 
callosities on the soles of both feet, both in the heels and 
over the first and fifth metatarsal heads.  The areas have 
been trimmed but they are somewhat tender and painful.  The 
veteran had normal inversion and eversion strength in the 
foot.  He showed no deformity in the mid and hind foot.  The 
ankle motion was normal and he had normal sensation 
throughout the foot.  He had normal dorsiflexion and plantar 
flexion of both ankles.  The examiner diagnosed degenerative 
joint disease of the bilateral feet with hallux valgus 
deformity.  The x-rays showed bilateral hallux valgus with 
degenerative changes at the first metatarsophalangeal on the 
left. 

A letter from Dr. E.F., dated in February 2004, stated that 
while he referred to the veteran's disability as plantar 
warts, it is in fact pyogenic granulomas of the feet, a 
chronic infection for which he receives chronic treatment.  

The veteran received a VA examination in March 2008.  Oblique 
and lateral views of the veteran's feet were obtained and 
mild hallux valgus was present.  The examiner noted sclerosis 
and some degree of resorption of the first metatarsal head 
without significant joint space narrowing. 

As discussed above, the veteran is rated under Diagnostic 
Codes 5010-5284.  According to Diagnostic Code 5010, 
arthritis due to trauma that is substantiated by x-ray 
findings will be rated as degenerative arthritis.  
Degenerative arthritis is rated under Diagnostic Code 5003 
and is rated according to limitation of motion for the joint 
or joints involved.  It is noted that the veteran is 
currently rated as 20 percent disabling, and given his 
disability, no higher rating is available under Diagnostic 
Code 5003.  

Pursuant to Diagnostic Code 5284, a 10 percent rating is 
warranted for a moderate foot injury, a 20 percent rating is 
warranted for a moderately severe foot injury, and a 30 
percent rating is warranted for a severe foot injury.  With 
actual loss of use of the foot, a 40 percent rating will be 
assigned.  See Note to Diagnostic Code 5284.  In this case, 
the veteran's foot disability is not productive of severe 
impairment.  The veteran's symptoms result in pain, normal 
flexion, normal inversion and eversion, no deformity in the 
mid and hind foot, and had normal sensation throughout the 
foot.  The veteran's symptomatology does not reflect a severe 
disability. 

The Board also considered whether a higher evaluation is 
warranted for functional loss and has determined that the 
veteran is being appropriately compensated through Diagnostic 
Codes 5010-5284.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9- 98.  In this 
case, the medical evidence does not contain evidence of such 
symptoms as neurological impairment, incoordination, loss of 
strength, or any other findings that would support a higher 
rating on the basis of functional loss due to pain.  The 
present service-connected disorder on appeal is adequately 
rated under the available schedular criteria.  Pain and some 
degree of interference with employment are contemplated by 
the schedular guidelines.

The Board has considered whether the veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the foot.  However, the veteran does not 
have bilateral weak foot, claw feet (pes cavus), 
metatarsalgia, hallux rigidus, hammer toe, malunion or 
nonunion of the tarsal or metatarsal bones, or other foot 
injuries to warrant an evaluation under Diagnostic Codes 
5277, 5278, 5279, 5281, 5282, 5283, 5284.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283 
(2008).

The Board also concludes that Hart does not apply in this 
case.  The medical evidence does not show any change in the 
veteran's condition during the rating period on appeal.

Therefore, the Board concludes that a 20 percent disability 
rating is assigned for the veteran's service-connected 
disability under Diagnostic Code 5010-5284, and that the 
current 20 percent disability rating for bilateral plantar 
warts with degenerative joint disease is confirmed and 
continued.  

Extraschedular Consideration

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  As to 38 C.F.R. § 
3.321(b)(1), it is noted that the veteran has not asserted, 
nor does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his right knee or 
bilateral foot impairment.  There is no evidence that the 
veteran's right knee or foot disabilities are productive of 
marked interference with employment, frequent 
hospitalization, or that the manifestations associated with 
the disabilities are unusual or exceptional.  Thus, the Board 
will not consider referral for consideration of an 
extraschedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in January 2004, notifying the 
veteran of what information must be submitted to substantiate 
a claim for an increased rating.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of January 2004 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  He was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.  

The veteran received Vazquez notice in May 2008.  
Notwithstanding this belated Vazquez notice, the Board 
determines that the veteran was not prejudiced in this 
regard.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non- 
prejudicial."  Vazquez-Flores v. Peake, supra.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claims for increased ratings, which is shown 
by his statements contending that the severity of his 
disabilities were not considered correctly and by providing 
private medical statements in conjunction with his statements 
showing that his disabilities have worsened in severity.  By 
way of the veteran's actual knowledge and the overall 
development of his claims throughout the pendency of this 
appeal, the errors of notice are non-prejudicial to the 
veteran.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in March 2006, October 2007 and February 2008, 
thereby satisfying the requirements set forth in Dingess.  
Notwithstanding this belated Dingess notice, the veteran has 
not been prejudiced.  He has had ample opportunity to 
meaningfully participate in the processing of his claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA medical records and private medical 
records.  VA also provided the veteran with several VA 
examinations in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to an increased rating for a postoperative right 
meniscectomy tear with fracture at old screw site, 
postoperative right tibial tubercleplasty with osteoarthritis 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for laxity and instability 
of the right knee currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an increased rating for bilateral plantar 
warts with degenerative joint disease currently evaluated as 
20 percent disabling, is denied.




____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


